

Exhibit 10.3


Execution Version
















_____________________________________________________________________________
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
BY AND BETWEEN
KBS SOR 125 JOHN CARPENTER, LLC,
a Delaware limited liability company
(“Seller”)
AND
KORE 125 JOHN CARPENTER, LLC,
a Delaware limited liability company
(“Buyer”)



[Project Mustang]












--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is
made and entered into as of September 5, 2019 between KBS SOR 125 JOHN
CARPENTER, LLC, a Delaware limited liability company (“Seller”), and KORE 125
JOHN CARPENTER, LLC, a Delaware limited liability company (“Buyer”; Buyer and
Seller are hereinafter collectively referred to as the “Parties” and each as a
“Party”), with reference to the following:
A. Seller is the owner of 125 East John Carpenter Freeway, Irving, Texas and
5100 North O’Connor Boulevard, Irving, Texas (the “Real Property”) described on
Exhibit A attached hereto together with certain improvements and personal
property located upon or used in connection with such improved real property and
certain other assets relating thereto, all as more particularly described in
Section 2 hereof.
B. Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
the Real Property, together with certain personal property and related assets on
the terms and subject to the conditions contained in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.BASIC TERMS AND DEFINITIONS; REFERENCESBasic Terms and Definitions.
(a) Effective Date. The effective date of this Agreement shall be the date set
forth above (“Effective Date”).
(b) Closing Date. The Close of Escrow (as defined in Section 8.1 hereof) shall
occur on the date (the “Closing Date”) of the earlier to occur of (i) January
31, 2020, at 1:00 p.m. (Pacific Daylight Time), or (ii) at such other time and
date as may be agreed between Buyer and Seller.
(c) Escrow Holder. The escrow holder shall be First American Title Insurance
Company (“Escrow Holder”), whose address is 18500 Von Karman Avenue, Suite 600,
Irvine, California 92612, Escrow Officer: Patty Beverly; Telephone: (949)
885-2465; Telecopier: (877) 372-0260.
(d) Title Company. The title company shall be First American Title Insurance
Company (“Title Company”), whose address is 18500 Von Karman Avenue, Suite 600,
Irvine, California 92612, Title Coordinator: Kristen Hueter; Telephone: (949)
885-2450; Telecopier (877) 372-0256.
1.2 References. All references to Exhibits and Schedules refer to Exhibits and
Schedules attached to this Agreement and all such Exhibits and Schedules are
incorporated herein by reference. The words “herein,” “hereof,” “hereinafter”
and words of similar import refer to this Agreement as a whole and not to any
particular Section hereof.



-1-

--------------------------------------------------------------------------------



2. PURCHASE AND SALE
Subject to the terms and conditions of this Agreement, Seller agrees to sell,
assign and transfer to Buyer and Buyer agrees to purchase from Seller, for the
purchase price set forth in Section 3 hereof, all of Seller’s right, title and
interest in and to the following (collectively, the “Property”):
2.1 The Real Property, together with the buildings located thereon, and all
associated parking areas, and all other improvements located thereon (the
buildings and such other improvements are referred to herein collectively as the
(“Improvements”)); all references hereinafter made to the Real Property shall be
deemed to include all rights, privileges, easements and appurtenances benefiting
the Real Property and/or the Improvements situated thereon, including, without
limitation, all mineral and water rights and all easements, rights-of-way and
other appurtenances used or connected with the beneficial use or enjoyment of
the Real Property;
2.2 All personal property, equipment, supplies and fixtures (collectively, the
“Personal Property”) left on the Real Property at the Close of Escrow to the
extent owned by Seller;
2.3 All of Seller’s interest in any intangible property used exclusively in
connection with the Real Property and the Improvements, including, without
limitation, all contract rights, warranties, guaranties, licenses, permits,
entitlements, governmental approvals and certificates of occupancy;
2.4 All of Seller’s interest in all leases, tenancy agreements and other similar
occupancy agreements affecting the Real Property as of the Close of Escrow (the
“Leases”); and
2.5 All of Seller’s interest in the service agreements listed on Exhibit C
attached hereto and all service agreements hereafter entered into by Seller to
the extent permitted by the provisions of this Agreement and affecting the Real
Property as of the Close of Escrow (the “Contracts”).
Notwithstanding anything to the contrary contained herein, the term “Property”
shall expressly exclude any Rents (as such term is defined in Section 10.1
hereof) or any other amounts payable by tenants under the Leases for periods
prior to the Close of Escrow, any Rent or other amounts payable by any former
tenants of the Property, and any judgments, stipulations, orders, or settlements
with any tenants under the Leases or former tenants of the Property (hereinafter
collectively referred to as the “Excluded Property”).
3. PURCHASE PRICE
3.1 Purchase Price. The purchase price for the Property shall be One Hundred One
Million Five Hundred Thousand and No/100 Dollars ($101,500,000.00) (the
“Purchase Price”).
3.2 Payment of Purchase Price. The Purchase Price shall be payable as follows:
3.2.1 Payment of Purchase Price. Provided all the conditions in Section 7.1
hereof have been satisfied or waived by Buyer, subject to the provisions of
Section 3.2.2 below,

-2-



--------------------------------------------------------------------------------



Buyer shall deposit in cash or current funds with Escrow Holder no later than
1:00 p.m. (Pacific Daylight Time) one (1) business day prior to the Closing Date
(as defined in Section 1.1(b) hereof) an amount equal to the Purchase Price plus
or minus applicable prorations pursuant to Section 10 hereof.
3.2.2 Buyer Parent REIT Units. KBS Strategic Opportunity REIT, Inc., a Maryland
corporation and indirect one hundred percent (100%) owner of Seller (“KBS SOR”),
is currently the holder of six and eighty-nine one-hundredths percent (6.89%) of
the issued and outstanding units (the “Units”) in Keppel Pacific Oak US REIT
(“Buyer Parent REIT”), the indirect one hundred percent (100%) owner of Buyer.
3.3 Independent Contract Consideration. Within three (3) business days after the
Effective Date, Buyer shall deliver to Seller in cash the sum of One Hundred and
No/100 Dollars ($100.00) (the “Independent Contract Consideration”) which amount
has been bargained for and agreed to as consideration for Buyer’s exclusive
option to purchase the Real Property and the right to inspect the Real Property
as provided herein, and for Seller’s execution and delivery of this Agreement.
The Independent Contract Consideration is in addition to and independent of all
other consideration provided in this Agreement, and is nonrefundable in all
events.
4. PROPERTY INFORMATION; TITLE POLICY; INSPECTIONS; TENANT ESTOPPEL
CERTIFICATES; CONFIDENTIALITY
4.1 Property Information. Prior to the Effective Date, Seller has made available
to Buyer, and will continue to make available to Buyer during the term of this
Agreement, to the extent in Seller’s possession, the following, in an electronic
data room, at the Real Property, or at the local property manager’s office
(collectively, the “Property Information”):
(a) the Leases;
(b) a current rent roll for the Real Property, indicating rents collected,
scheduled rents and concessions, delinquencies, and security deposits held
(collectively, the “Rent Rolls”);
(c) the most current operating statements for the Real Property, if available
(collectively, the “Operating Statements”);
(d) copies of the Contracts;
(e) existing land title surveys, if any, for the Real Property (collectively,
the “Existing Surveys”); and
(f) any environmental, soils and/or engineering reports prepared for Seller or
Seller’s predecessors.
4.2 Title Reports; Title Policy.
4.2.1 Delivery of Title Report. Prior to the Effective Date, Seller has made
available to Buyer a preliminary title report or title commitment covering the
Real Property (the “Title Report”), together with copies of all documents
(collectively, the “Title Documents”)

-3-



--------------------------------------------------------------------------------



referenced in the Title Report. Prior to the Effective Date, Buyer has
requested, at Buyer’s sole cost and expense, that the Existing Survey be updated
and recertified (the “Updated Survey”). During the term of this Agreement,
Seller shall assist Buyer, without cost or expense to Seller, with any further
review of the Title Reports and Updated Survey by Buyer and answer all follow-up
questions and provide additional requested information to the extent in Seller’s
possession or control. Seller covenants and agrees to remove (or cause to be
removed) from the Real Property concurrently with the Close of Escrow each of
the following (collectively, the “Monetary Encumbrances”): (i) all deeds of
trust, mortgages and/or other debt instruments to the extent executed by Seller
or expressly assumed by Seller in writing (which obligation shall be deemed
satisfied if Seller or Escrow Holder has received a payoff letter from the
applicable lender and Seller has authorized Escrow Holder to use a portion of
the Purchase Price to satisfy the applicable obligation in full in accordance
with such payoff letter as part of the Close of Escrow), and (ii) any other
monetary liens which are of an ascertainable amount and are capable of being
removed upon the payment of money (which obligation shall be deemed satisfied if
the same is bonded over in a manner acceptable to the Title Company); provided,
however, that work affecting the Real Property performed or to be performed by
or on behalf of a tenant or subtenant under a Lease will not be Seller’s
responsibility, and accordingly Seller shall not be obligated to remove from the
Real Property either (x) notices of commencement of work to be performed by
contractors or subcontractors engaged by such tenants or subtenants, or (y) any
liens filed with respect to such work performed by or on behalf of any such
tenant, unless (and only to the extent that) an item referenced in either
clauses (x) or (y) above would impair Seller’s ability to transfer the Real
Property to Buyer.
4.2.2 Delivery of Title Policy at Closing. As a condition precedent to the Close
of Escrow, the Title Company shall have issued and delivered to Buyer, or shall
have committed to issue and deliver to Buyer, with respect to the Real Property,
a TLTA form T-1 Owner’s Policy of Title Insurance (the “Title Policy”) issued by
the Title Company as of the date and time of the recording of the Deed (as such
term is defined in Section 6.1 hereof) for the Real Property, in the amount of
the Purchase Price insuring Buyer as owner of good, marketable and indefeasible
fee simple legal title to the Real Property, subject only to the Permitted
Exceptions (as hereinafter defined). For purposes of this Agreement, “Permitted
Exceptions” shall mean and include (a) any lien to secure payment of real estate
taxes, including special assessments, not delinquent, (b) standby fees, taxes
and assessments by any taxing authority for the year 2019 and subsequent years,
(c) all matters which could be revealed or disclosed by a physical inspection or
a survey of the Real Property and matters affecting the Real Property which are
created by or with the written consent of Buyer or which do not materially
affect Buyer’s contemplated use of the Real Property; (d) the rights of the
tenants under the Leases affecting the Real Property, (e) all exceptions
disclosed by the Title Report relating to the Real Property and which are
approved or deemed approved by Buyer in accordance with Section 4.2.1 hereof,
(f) any exception for liens for services, labor or materials heretofore or
hereafter furnished to the Property for which Buyer is entitled to a credit at
the Close of Escrow pursuant to this Agreement, for which Buyer is expressly
responsible for payment under the terms of this Agreement, and/or which arises
from any services, labor or materials contracted for by any tenant at the
Property and with respect to which any such tenant is responsible for payment
under the terms of its Lease, and (g) all applicable laws, ordinances, rules and
governmental regulations (including, without limitation, those relating to
building, zoning and land use) affecting the development, use, occupancy or
enjoyment of the Real Property.



-4-



--------------------------------------------------------------------------------



4.3 Inspections.
4.3.1 Inspections in General. During the term of this Agreement, Buyer, its
agents, and employees shall have a limited license (the “License”) to enter upon
the Real Property for the purpose of making non-invasive inspections at Buyer’s
sole risk, cost and expense. Before any such entry, Buyer shall provide Seller
with a certificate of insurance naming Seller as an additional insured and with
an insurer and insurance limits and coverage reasonably satisfactory to Seller.
All of such entries upon the Real Property shall be at reasonable times during
normal business hours and after at least forty-eight (48) hours prior notice to
Seller or Seller’s agent, and Seller or Seller’s agent shall have the right to
accompany Buyer during any activities performed by Buyer on the Real Property.
Notwithstanding anything stated to the contrary herein, (i) Buyer shall have no
right to inspect any of the occupied space in the Real Property, (ii) Buyer
shall not contact or speak to any of the tenants under the Leases, unless Buyer
provides Seller with no less than forty-eight (48) hours prior written notice of
such intention and Seller or Seller’s representative is present during such
inspections and/or discussions with tenants, and (iii) any discussions with
tenants shall immediately cease at the tenant’s request and any discussions with
tenants must be limited to their existing tenancy and premises and may not
involve any lease renegotiations. Seller agrees to make itself or its
representatives reasonably available to be present during Buyer’s inspections
and/or discussions with tenants. Inspections by Buyer shall not interfere with
the rights of tenants. To the extent a consultant is engaged by Buyer to perform
any tests or inspections, at Seller’s request, Buyer shall provide Seller (at
reasonable cost to Seller) with a copy of the results of any such tests and
inspections, excluding only market and economic feasibility studies. If any
inspection or test disturbs the Real Property, Buyer will restore the Real
Property to the same condition as existed before the inspection or test. Buyer
shall defend, indemnify Seller and hold Seller, Seller’s trustees, officers,
tenants, agents, contractors and employees and the Real Property harmless from
and against any and all losses, costs, damages, claims, or liabilities,
including but not limited to, mechanics’ and materialmens’ liens and Seller’s
attorneys’ fees, arising out of or in connection with Buyer’s, or its agents’,
contractors’, employees’, or invitees’ entry upon or inspection of the Real
Property but expressly excluding any such losses, costs, damages, claims or
liabilities arising from Buyer’s discovery of an existing condition on the Real
Property so long as Buyer’s actions do not exacerbate such condition (and then
only to the extent, if any, Buyer’s tests or inspections actually exacerbate
such condition) or arising from Seller’s negligence or willful misconduct. The
License may be revoked by Seller at any time and shall in any event be deemed
revoked upon termination of this Agreement. The provisions of this Section 4.3.1
shall survive the Close of Escrow or the earlier termination of this Agreement.
4.3.2 Environmental Inspections. The inspections under Section 4.3.1 may include
non-invasive Phase I environmental inspections of the Real Property, but no
Phase II environmental inspections or other invasive inspections or sampling of
soil or materials, including without limitation construction materials, either
as part of the Phase I inspections or any other inspections, shall be performed
without the prior written consent of Seller, which may be withheld in its sole
and absolute discretion (provided, however, that if a Phase I inspection of the
Real Property recommends in writing that a Phase II inspection be conducted,
Seller shall not unreasonably withhold its consent to such Phase II), and if
consented to by Seller, the proposed scope of work and the party who will
perform the work shall be subject to Seller’s review and approval. To the extent
a consultant is engaged by Buyer to perform any other tests or

-5-



--------------------------------------------------------------------------------



inspections, at Seller’s request, Buyer shall deliver to Seller (at reasonable
cost to Seller) copies of any Phase II or other environmental reports performed
by such consultant to which Seller consents as provided above.
4.4 Tenant Estoppel Certificates. Seller shall endeavor to secure and deliver to
Buyer by the Closing Date estoppel certificates for all Leases consistent with
the information in the Rent Rolls and substantially in the form attached hereto
as Exhibit D or such form as may be required under the applicable Leases. Buyer
may terminate this Agreement upon two (2) business days written notice to Seller
if, no less than three (3) business days prior to the Closing Date, Seller fails
to deliver to Buyer estoppel certificates substantially in the form attached
hereto as Exhibit D or such form as may be required under any particular Lease
(“Tenant Estoppel Certificates”), executed by tenants under Leases covering at
least seventy percent (70%) of the leased rental floor area of the Real Property
and meeting the foregoing requirements. Notwithstanding the foregoing, with
respect to the Leases with the General Services Administration (each a “GSA
Lease” and collectively, the “GSA Leases”) the government’s form of statement of
lease shall be an acceptable form of Tenant Estoppel Certificate.
4.5 Contracts. Buyer shall assume the obligations arising from and after the
Closing Date under the Contracts; provided, however, that: (1) notwithstanding
anything stated to the contrary herein, with respect to any property management
agreement or leasing agreements listed in Exhibit C attached hereto and made a
part hereof, Buyer shall have the right to elect in writing to either (A) assume
each such property management agreement or leasing agreement as of the Close of
Escrow or (B) have Seller terminate such property management agreement or
leasing agreement as of the Close of Escrow (in which case Buyer would enter
into new replacement agreements with the applicable property managers and
leasing agents), and (2) if Buyer elects to have any property management or
leasing agreement terminated pursuant to clause (1)(A), then notwithstanding
Seller’s termination of any such property management agreement or leasing
agreement listed in Exhibit C attached hereto, and in consideration of Seller’s
terminating the same and Seller’s continued leasing of the Property after the
Effective Date, Buyer shall be responsible for, and Buyer shall assume pursuant
to the terms and provisions of the Assignment of Leases and Contracts and Bill
of Sale, as hereinafter defined, all leasing commissions payable
(notwithstanding the termination of any such agreement) under such property
management agreements and leasing agreements after the Close of Escrow arising
out of the lease of space in the Property after the Close of Escrow.
4.6 Confidentiality.
4.6.1 Each Party agrees not to disclose or permit the disclosure of any of the
terms of this Agreement or any other confidential, non-public or proprietary
information relating to the Property, Seller, or the business of Seller
(collectively, “Confidential Information”); provided that such disclosure may be
made (a) to any person who is a member, partner, manager, officer, investor,
director or employee, directly or indirectly, of such Party or counsel to, or
accountants of, such Party solely for their use and on a need-to-know basis;
provided that such person or entity is notified of the Party’s confidentiality
obligations hereunder, (b) with the prior consent of the other Party, (c)
subject to Section 4.6.2 below, pursuant to a subpoena, order issued or
examination by a court, arbitrator or governmental body, agency or official, (d)
to any lender providing financing to Seller and/or Buyer, (e) to any
governmental or regulatory

-6-



--------------------------------------------------------------------------------



authority, body or agency or stock exchange pursuant to applicable laws, rules,
guidelines or regulations as reasonably determined by such Party, or (f)
pursuant to any regulatory requirement. Notwithstanding the foregoing and
anything to the contrary in this Agreement (i) any Party may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided relating to such
tax treatment and tax structure, and (ii) nothing contained herein shall impair
any Party’s (or any Party’s affiliate’s) right to disclose information relating
to this Agreement or to the Property (x) to any due diligence representatives
and/or consultants that are engaged by, work for or are acting on behalf of, any
securities dealers and/or broker dealers evaluating such Party or its
affiliates, (y) in connection with any filings (including any amendment or
supplement to any S‑11 filing) with governmental or regulatory agencies or stock
exchanges (including the United States Securities and Exchange Commission or any
regulatory agency or body in Singapore such as the Singapore Exchange Securities
Trading Limited (“SGX”)) by any Party or other person or entity holding an
interest (direct or indirect) in any Party, and (z) to any broker/dealers in
such Party’s or its affiliates’ broker/dealer network and any of the Party’s or
its affiliates’ investors.
4.6.2 In the event that a Party receives a request to disclose any Confidential
Information under a subpoena or order or examination by a court, arbitrator or
governmental body, agency or official, such Party shall to the extent legally
practicable (i) promptly notify the other Party, (ii) consult with the other
Party on the advisability of taking steps to resist or narrow such request, and
(iii) if disclosure is required or deemed advisable, reasonably cooperate with
the other Party in any attempt such other Party may make to obtain an order or
other assurance that confidential treatment will be accorded the Confidential
Information that is disclosed.
4.6.3 Without limiting the rights of the Parties in Section 4.6.1 above, no
Party shall issue or publish any press release, tombstone or any other similar
public communication advertising the sale of the Property to Buyer that would
disclose the financial aspects of this Agreement or the financial aspects of the
business of the Property without the written prior approval of all of the
Parties.
4.7 CC&R Estoppel. Seller shall use good faith efforts to obtain an estoppel
certificate from the Association under that certain Las Colinas Declaration
recorded August 22, 1973 in Volume 73166, Page 1001 of the Real Property Records
of Dallas County, Texas, as amended and corrected (the “CCR Estoppel”), such CCR
Estoppel to be customarily issued by such Association, provided, however, the
receipt of such CCR Estoppel shall not be a condition to Closing.
5. OPERATIONS AND RISK OF LOSS
5.1 Ongoing Operations. During the term of this Agreement, but subject to the
limitations set forth below, Seller shall carry on its businesses and activities
relating to the Real Property, including maintaining the Property in good
condition and repair, subject to normal wear and tear and Section 5.4 below,
substantially in the same manner as it did before the date of this Agreement.
5.2 New Contracts. During the term of this Agreement, Seller may enter into new
service agreements and may amend, renew, modify and terminate existing Contracts
relating to

-7-



--------------------------------------------------------------------------------



the maintenance and operation of the Property substantially in accordance with
Seller’s past practices and in the ordinary course of business, provided that
Seller delivers to Buyer copies of any Contracts executed after the Effective
Date within five (5) business days after Seller’s execution of the same (which
may be delivered to David Snyder or Andy Gwee by electronic mail) and these
Contracts are cancelable on not more than thirty (30) days’ written notice,
without the payment of any termination or other similar fee. All of the service
agreements shall require prior written approval of the Buyer, which approval
shall not be unreasonably withheld, conditioned or delayed and may be delivered
by David Snyder or Andy Gwee by electronic mail (and shall be deemed given if
not rejected in writing within five (5) business days after Buyer receives
Seller’s request for such approval); provided, however, that Buyer’s consent
shall not be required for any contracts required to enable Seller to comply with
the terms of the Leases or required to address any health or safety conditions
at the Property.
5.3 Leasing Arrangements.
5.3.1 Leasing Prior to Closing. During the term of this Agreement, Seller may
not, without prior written approval of Buyer, which approval shall not be
unreasonably withheld, conditioned or delayed and may be delivered by David
Snyder or Andy Gwee by electronic mail (and shall be deemed given if not
rejected in writing within five (5) business days after Buyer receives Seller’s
request for such approval): (a) execute any new Lease affecting the Real
Property (or any part thereof); (b) materially amend any existing Lease; or (c)
terminate or accept the surrender of any Lease; provided however that Seller is
authorized to accept the termination of Leases at their existing terms and to
expand, extend or renew any Lease pursuant to expansion, extension or renewal
options contained therein. At the Close of Escrow, Buyer shall reimburse Seller
for commissions, legal fees, the cost of tenant improvements, and all other
leasing costs and expenses paid by Seller with respect to all new leases and all
other Lease amendments, expansions or renewals or new leases that were entered
into after the Effective Date and, at Close of Escrow, shall assume in writing
(pursuant to the Assignment of Leases and Contracts and Bill of Sale) Seller’s
obligations (whether arising before or after the Closing Date) under such new
leases and Lease amendments, expansions or renewals.
5.4 Damage or Condemnation. Risk of loss shall remain with Seller. If prior to
the Close of Escrow, the Real Property shall be Materially Damaged (defined
below), or if any Material Portion (defined below) of the Real Property shall be
subjected to a bona fide written threat of condemnation or shall become the
subject of any proceedings, judicial, administrative or otherwise, with respect
to the taking by eminent domain or condemnation by a governmental authority (a
“Material Taking”), then Seller shall promptly notify Buyer in writing that such
Material Damage or Material Taking has occurred after Seller obtains actual
knowledge of such occurrence, and Buyer may elect not to acquire the Real
Property by delivering written notice of such election to Seller within five (5)
days after Buyer learns of the Material Damage or Material Taking, in which
event Buyer shall no longer be obligated to purchase, and Seller shall no longer
be obligated to sell, the Real Property and this Agreement shall terminate. If
the Closing Date is within the aforesaid 5‑day period, then Buyer shall have the
right to elect in writing to extend the Close of Escrow to no later than the
next business day following the end of said 5‑day period so that Buyer may
receive the benefit of such 5-day period (or so much so as Buyer may elect). If
no such election is made, and in any event if the damage does not constitute
Material Damage, or an eminent domain or condemnation proceeding or bona fide
written threat does not affect a

-8-



--------------------------------------------------------------------------------



Material Portion of the Real Property, then this Agreement shall remain in full
force and effect, and the purchase contemplated herein (less any interest taken
by eminent domain or condemnation) shall be consummated pursuant to the terms of
this Agreement (after deducting all reasonable costs incurred by Seller in
defending such eminent domain or condemnation proceeding prior to the Close of
Escrow); provided, however, that Buyer shall be entitled to receive any
condemnation award or payment, and upon the Close of Escrow, Seller shall
assign, transfer and set over to Buyer all of the right, title and interest of
Seller in and to any awards that have been or that may thereafter be made for
such taking, and Seller shall assign, transfer and set over to Buyer any
insurance proceeds that may thereafter be made for such damage or destruction
giving Buyer a credit at the Close of Escrow for any deductible under such
policies. For purposes of this Section 5.4, the phrase(s) (i) “Material Damage”
or “Materially Damaged” means damage reasonably exceeding ten percent (10%) of
the Purchase Price as reasonably determined by Seller after engaging a
third-party consultant to determine the scope and cost to repair such damage,
and (ii) “Material Portion” means any portion of the Real Property that has a
“fair market value” exceeding ten percent (10%) of the Purchase Price of the
Real Property as reasonably determined by Seller after engaging a third-party
broker to provide an opinion of value with respect to the affected portion of
the Real Property. SELLER AND BUYER EACH HEREBY WAIVE THE UNIFORM VENDOR AND
PURCHASER RISK ACT, TEXAS PROPERTY CODE, SECTION 5.007, AND AGREE THAT THE
PROVISIONS OF THIS SECTION 5.4 SHALL GOVERN THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF SELLER AND BUYER WITH REGARD TO THE SUBJECT MATTER OF THIS
SECTION 5.4.
5.5 Additional Covenants of Seller. During the term of this Agreement, Seller
covenants and agrees as follows:
(a) No Monetary Encumbrances. Not to create any new Monetary Encumbrances or to
modify or increase any existing Monetary Encumbrances unless Seller will satisfy
and discharge same at or prior to the Close of Escrow in accordance with Section
4.2 above;
(b) No Sales or Options to Purchase. Not to sell or transfer, or agree to sell
or transfer, the Real Property or grant any option to sell or transfer the Real
Property inconsistent with this Agreement;
(c) Compliance with Laws and Agreements. To use commercially reasonable efforts
to conduct its business and affairs at the Real Property in a manner that will
comply with (1) applicable laws, regulations, orders and directives of any
governmental agency having jurisdiction over the Real Property and (2) Seller’s
obligations under the Leases, the Contracts or other written agreements to which
Seller is a party, in each case where such non-compliance would result in the
imposition of a lien or other encumbrance against the Real Property that would
prevent the transfer of title of the Real Property or the imposition of a
restriction that would prevent the continued use or operation of the Real
Property in the manner that the Property was operated prior to the date of this
Agreement;
(d) Maintain Insurance. To continue to maintain its current insurance policies
with respect to the Property through the Close of Escrow and not to knowingly
take any action or knowingly permit any action to be taken at the Property that
would render any such existing insurance policies to be, or become invalid, void
or voidable;

-9-



--------------------------------------------------------------------------------



(e) Disclosure of Litigation. To promptly disclose to Buyer in writing any
service of process received or litigation filed against Seller or, if within the
Seller’s Actual Knowledge (defined below), brought by or against Seller, under
or in connection with the Leases and/or the Real Property where such service of
process or litigation filed would impose a continuing obligation or liability on
Buyer or the Real Property after the Close of Escrow or Seller’s ability to
perform hereunder.
5.6 Additional Covenants of Buyer. Buyer shall use its commercially reasonable
efforts to complete the Offering (as defined in Section 7.1(h) below) and to
ensure that the Units (as defined in Section 7.1(h) below) will be listed, and
the trading of such Units will commence and continue on the SGX.
6. SELLER’S AND BUYER’S DELIVERIES
6.1 Seller’s Deliveries into Escrow. No less than one (1) business day prior to
the Closing Date, Seller shall deliver into Escrow (as such term is defined in
Section 9 hereof) to the Escrow Holder the following:
(a) Deed. A deed (the “Deed”) in the form attached hereto as Exhibit E, executed
and acknowledged by Seller, conveying to Buyer Seller’s title to the Real
Property.
(b) Assignment of Leases and Contracts and Bill of Sale. An Assignment of Leases
and Contracts and Bill of Sale (“Assignment of Leases and Contracts and Bill of
Sale”) in the form of Exhibit F attached hereto, executed by Seller. In
addition, with respect to each GSA Lease, Seller shall execute and deliver the
government-required form of novation agreement and such other documents
reasonably necessary or required by the government to complete the assignment of
each GSA Lease and the government’s acceptance of such assignment, which
obligation shall survive the Close of Escrow.
(c) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.
(d) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit executed by
Seller substantially in the form of Exhibit G attached hereto.
(e) Owner’s Affidavit. An owner’s affidavit with respect to the Real Property
(the “Owner’s Affidavit”) in the form of Exhibit I attached hereto, executed by
Seller, except that Buyer shall have no right to receive a copy of such Owner’s
Affidavit.
(f) Seller’s Reaffirmation. A certificate of Seller confirming whether the
representations and warranties made by Seller in Section 11.1 hereof continue to
be true and correct in all material respects.
(g) State-Specific Deliveries. If applicable, the state-specific deliveries
(each, a “State-Specific Delivery” and collectively, the “State-Specific
Deliveries”) listed on Exhibit J attached hereto.



-10-



--------------------------------------------------------------------------------



(h) Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
6.2 Buyer’s Deliveries into Escrow. No less than one (1) business day prior to
the Closing Date, Buyer shall deliver into Escrow to the Escrow Holder the
following:
(a) Purchase Price. The Purchase Price, composed as provided in Section 3.2.2.
above, plus or minus applicable prorations, deposited by Buyer with the Escrow
Holder no later than 1:00 p.m. (Pacific Daylight time) one (1) business day
prior to the Closing Date.
(b) Assignment of Leases and Contracts and Bill of Sale. An Assignment of Leases
and Contracts and Bill of Sale executed by Buyer. In addition, with respect to
each GSA Lease, Buyer shall execute and deliver the government-required form of
novation agreement and such other documents reasonably necessary or required to
complete the assignment of each GSA Lease and the government’s acceptance of
such assignment, which obligation shall survive the Close of Escrow.
(c) State-Specific Deliveries. If applicable, the State-Specific Deliveries
listed on Exhibit J attached hereto.
(d) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of the Real
Property.
(e) Additional Documents. Any additional documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.
6.3 Closing Statements/Escrow Fees; Tenant Notices. Prior to 10:00 a.m. (Pacific
Daylight Time) on the Closing Date, Seller and Buyer shall deposit with the
Escrow Holder executed closing statements consistent with this Agreement in the
form required by the Escrow Holder and, Seller and Buyer shall execute at the
Close of Escrow, and deliver to each tenant immediately after the Close of
Escrow, tenant notices regarding the sale of the Real Property in substantially
the form of Exhibit H attached hereto, or such other form as may be required by
applicable state law.
6.4 Post-Closing Deliveries. Immediately after the Close of Escrow, to the
extent in Seller’s possession, Seller shall deliver to the offices of Buyer’s
property manager: the original Leases; copies or originals of all contracts,
receipts for deposits, and unpaid bills; all keys, if any, used in the operation
of the Real Property; and, if in Seller’s possession or control, any “as‑built”
plans and specifications of the Improvements.
7. CONDITIONS TO BUYER’S AND SELLER’S OBLIGATIONS
7.1 Conditions to Buyer’s Obligations. The Close of Escrow and Buyer’s
obligation to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Buyer’s benefit (or
Buyer’s waiver thereof, it being

-11-



--------------------------------------------------------------------------------



agreed that Buyer may waive any or all of such conditions) on or prior to the
Closing Date or on the dates designated below for the satisfaction of such
conditions:
(a) All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date, subject to any qualifications hereafter made to any of
Seller’s representations as provided for in Section 11.1 hereof;
(b) As of the Closing Date, Seller shall have performed its respective
obligations hereunder and all deliveries to be made at Close of Escrow by Seller
shall have been tendered;
(c) There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Seller that
would materially and adversely affect Seller’s ability to perform its respective
obligations under this Agreement;
(d) There shall exist no pending or threatened action, suit or proceeding with
respect to Seller before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transaction contemplated hereby;
(e) Subject to Section 4.4 above, no less than three (3) business days prior to
the Closing Date, Seller shall have delivered or caused to be delivered to
Buyer, Tenant Estoppel Certificates complying with the provisions of Section 4.4
above, which Tenant Estoppel Certificates shall be consistent with the
information set forth in the Rent Rolls;
(f) Seller shall have received all consents and assignments and approvals from
all parties from whom such consents to assignments or approvals are needed under
all contracts, covenants and other agreements relating to the Property;
(g) The Title Company shall be irrevocably committed to issue the Title Policy
in accordance with the provisions of Section 4.2.2 above;
(h) Funds received by Buyer from a public offering (the “Offering”) of Units of
Buyer Parent REIT, together with funds received by Buyer in connection with any
financing in connection with the acquisition of the Property, are sufficient to
pay the Purchase Price and all closing costs that are the responsibility of
Buyer pursuant to Section 9.2 below (“Buyer Financing Contingency”);
(i) Buyer shall have obtained all internal approvals, including without
limitation, board approval of the manager of the Buyer Parent REIT authorizing
it to consummate the transactions contemplated hereby (“Buyer Board Approval”);
and
(j) Buyer Parent REIT shall have obtained unitholder approval at a
“Extraordinary General Meeting” authorizing it to consummate the transactions
contemplated hereby (“Buyer Shareholder Approval”).



-12-



--------------------------------------------------------------------------------



If Buyer determines that it will be unable to timely satisfy the Buyer Financing
Contingency or unable to timely obtain Buyer Board Approval and/or Buyer
Shareholder Approval, Buyer shall provide written notice of the same to Seller
(a “Specific Contingency Failure Notice”) within two (2) business days of such
determination, whereupon this Agreement shall terminate, Buyer shall reimburse
Seller for all of Seller’s Out-of-Pocket Costs and Expenses (as defined in
Section 9.3.2(d) below) in accordance with the provisions of Section 9.3.2(d)
below, and except for those provisions of this Agreement which expressly survive
the termination of this Agreement, the parties hereto shall have no further
obligations hereunder.
If, notwithstanding the nonsatisfaction of any such condition, Buyer elects to
waive such condition pursuant to Section 9.3 below and the Close of Escrow
occurs, there shall be no liability on the part of Seller for breaches of
representations and warranties of which Buyer had actual knowledge as of the
Close of Escrow.
7.2 Conditions to Seller’s Obligations. The Close of Escrow and Seller’s
obligations to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions for Seller’s benefit (or
Seller’s waiver thereof, it being agreed that Seller may waive any or all of
such conditions) on or prior to the Closing Date or the dates designated below
for the satisfaction of such conditions:
(a) All of Buyer’s representations and warranties contained herein shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date;
(b) As of the Closing Date, Buyer has performed its obligations hereunder and
all deliveries to be made at Close of Escrow by Buyer shall have been tendered
including, without limitation, the deposit with Escrow Holder of the amounts set
forth in Section 6.2(a) hereof;
(c) There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Buyer that
would materially and adversely affect Buyer’s ability to perform its obligations
under this Agreement;
(d) There shall exist no pending or threatened action, suit or proceeding with
respect to Buyer before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transaction contemplated hereby;
(e) Seller shall have received all consents and assignments and approvals from
all parties from whom such consents to assignments or approvals are needed under
all contracts, covenants and other agreements relating to the Property;
(f) Seller shall not have received a Specific Contingency Failure Notice from
Buyer; and
(g) KBS SOR shall have received board approval authorizing it to consummate the
transactions contemplated hereby.



-13-



--------------------------------------------------------------------------------



8. CLOSE OF ESCROW; POSSESSION
8.1 “Close of Escrow” shall mean and refer to the point in time where the Escrow
Holder is irrevocably authorized by Seller and Buyer to release to Seller the
Purchase Price and other amounts due to Seller, to direct the Title Company to
record the Deed, and to release the other closing documents to the Parties. The
Escrow and Buyer’s right to purchase the Real Property will terminate
automatically if the Close of Escrow does not occur on or before 1:00 p.m.
(Pacific Daylight Time) on the Closing Date.
8.2 Sole exclusive possession of the Real Property, subject only to the
Permitted Exceptions, shall be delivered to Buyer as of the Close of Escrow on
the Closing Date.
9. ESCROW
9.1 Closing. The escrow (the “Escrow”) for the consummation of this transaction
shall be established with Escrow Holder at the address indicated in Section 15.1
hereof by the deposit of an original signed copy of this Agreement with Escrow
Holder contemporaneously with the execution hereof. This Agreement shall
constitute both an agreement among Buyer and Seller and escrow instructions for
Escrow Holder. If Escrow Holder requires separate or additional escrow
instructions which it deems necessary for its protection, Seller and Buyer
hereby agree promptly upon request by Escrow Holder to execute and deliver to
Escrow Holder such separate or additional escrow instructions (the “Additional
Instructions”). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement unless
otherwise agreed to in writing by Seller and Buyer.
On the Closing Date, provided that the conditions set forth in Sections 7.1 and
7.2 hereof have been satisfied or waived, Escrow Holder shall take the following
actions in the order indicated below:
(a) With respect to all closing documents delivered to Escrow Holder hereunder,
and to the extent necessary, Escrow Holder is authorized to insert into all
blanks requiring the insertion of dates the date of the recordation of the Deed
or such other date as Escrow Holder may be instructed in writing by Seller and
Buyer;
(b) Deliver to Seller, in cash or current funds, the Purchase Price, plus or
minus, as the case may be, the amounts determined in accordance with the
provisions of Section 10 hereof, Buyer’s signed counterparts of the Assignment
of Leases and Contracts and Bill of Sale and conformed copies of the recorded
Deed;
(c) Record the Deed in the official records of the County in which the Real
Property is located;
(d) Deliver to Buyer those items referred to in Section 6.1 hereof and a
conformed copy of the recorded Deed;



-14-



--------------------------------------------------------------------------------



(e) Cause the Title Company to issue the Title Policy for the Real Property in
accordance with the provisions of Section 4.2.2 hereof; and
(f) Deliver to Seller and Buyer a final closing statement which has been
certified by Escrow Holder to be true and correct.
9.2 Escrow and Title Charges.
(a) Upon the Close of Escrow, escrow, title charges and other closing costs
shall be allocated between Seller and Buyer as follows:
(i) Seller shall pay: (1) the basic premium for the Title Policy (excluding the
premium for the deletion of the area and boundary exception), (2) the cost of
recording the Deed and the cost to remove any Monetary Encumbrances, and (3)
one-half (½) of any escrow fees or similar charges of Escrow Holder. Seller
shall pay all of Seller’s costs and expenses in connection with the transfer of
the Property, including, without limitation, (i) Seller’s attorney’s fees, (ii)
recording charges for the Deed and any instruments removing or satisfying the
Monetary Encumbrances that Seller is required to remove, (iii) the base premium
for the Buyer’s Title Policy, and (v) recording fees and any and all other costs
and expenses incidental to or in connection with closing this transaction and
incurred by or at the insistence of Seller or otherwise customarily paid by
sellers in similar transactions in the State of Texas .
(ii) Buyer shall pay all of Buyer’s costs and expenses in connection with the
transfer of the Property, including, without limitation, (i) Buyer's attorneys’
fees, (ii) one-half of any escrow fees payable to the Escrow Holder, (iii) all
costs in connection with Buyer’s financing (including, if applicable, any and
all costs in connection with any loan policy of title insurance and extended
coverage and endorsements thereto), (iv) all mortgage taxes and intangibles
taxes, (v) the premium for any requested extended coverage and/or endorsements
to the Buyer’s Title Policy (and if Buyer desires to delete the area and
boundary exception from the Title Policy, Buyer shall pay the premium for such
coverage), and (vi) all costs of updating or modifying the Seller’s Existing
Survey after the Effective Date or obtaining the Updated Survey, and any and all
other costs and expenses incidental to or in connection with closing this
transaction and incurred by or at the insistence of Buyer or otherwise
customarily paid by buyers in similar transactions in the State of Texas.
(iii) Except to the extent otherwise specifically provided herein, all other
expenses incurred by Seller and Buyer with respect to the negotiation,
documentation and closing of this transaction shall be borne and paid by the
party incurring same.
(b) If the Close of Escrow does not occur by reason of Buyer’s or Seller’s
default under this Agreement, then all escrow and title charges (including
cancellation fees) shall be borne by the party in default.
9.3 Procedures Upon Failure of Condition.
9.3.1 General Procedure for Failure of a Condition. Except as otherwise
expressly provided herein, if any condition set forth in Sections 7.1 or 7.2
hereof is not timely

-15-



--------------------------------------------------------------------------------



satisfied or waived for a reason other than the default of Buyer or Seller in
the performance of its respective obligations under this Agreement:
(a) This Agreement, the Escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate (other than the indemnity and
insurance obligations of Buyer set forth in Sections 4.3.1 and 14 hereof and the
confidentiality provisions of Section 4.6 hereof which shall survive such
termination) at the written election of the party for whose benefit such
condition was imposed, which written election must be made (i) within two (2)
business days after (but, as to the condition in Section 7.1(e) above, within
one (1) business day after) the date such condition was to be satisfied, or
(ii) on the date the Close of Escrow occurs, whichever occurs first;
(b) Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, if any, and to Seller and Buyer all documents deposited by them
respectively, which are then held by Escrow Holder;
(c) Buyer shall destroy or return to Seller the Property Information and Buyer
shall deliver to Seller all Work Product (as such term is defined in
Section 15.3 hereof); and
(d) Any escrow cancellation and title charges shall be borne equally by Seller
and Buyer.
9.3.2 Specific Procedure for Failure of Specific Conditions. Notwithstanding the
foregoing, in the event that any condition set forth in Sections 7.1(h), (i) or
(j) or Section 7.2(f) hereof is not timely satisfied or waived for a reason
other than the default of Buyer or Seller in the performance of its respective
obligations under this Agreement:
(a) This Agreement, the Escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate (other than the provisions of this
Section 9.3.2, the indemnity and insurance obligations of Buyer set forth in
Sections 4.3.1 and 14 hereof and the confidentiality provisions of Section 4.6
hereof which shall survive such termination) at the written election of the
party for whose benefit such condition was imposed, which written election must
be made (i) within two (2) business days after the date such condition was to be
satisfied, or (ii) on the date of the Close of Escrow occurs, whichever is
first;
(b) Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, if any, and to Seller and Buyer all documents deposited by them
respectively, which are then held by Escrow Holder;
(c) Buyer shall destroy or return to Seller the Property Information and Buyer
shall deliver to Seller all Work Product;
(d) Buyer shall promptly reimburse Seller for all of Seller’s actual
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses), as supported by reasonable documentation satisfactory to Buyer,
incurred by Seller in connection with the negotiation and execution of this
Agreement and in connection with Seller’s efforts to consummate the transaction
contemplated hereby incurred by Seller during the period

-16-



--------------------------------------------------------------------------------



commencing on August 1, 2019 through and including the date of such termination
of this Agreement (collectively, “Seller’s Out-of-Pocket Costs and Expenses”);
and
(e) Any escrow cancelation and title charges shall be borne entirely by Buyer as
its sole cost and expense.
10. PRORATIONS
If the Purchase Price is received by Seller’s depository bank in time to credit
to Seller’s account on the Closing Date, the day the Close of Escrow occurs
shall belong to Buyer and all prorations hereinafter provided to be made as of
the Close of Escrow shall each be made as of the end of the day before the
Closing Date. If the cash portion of the Purchase Price is not so received by
Seller’s depository bank on the Closing Date, then the day the Close of Escrow
occurs shall belong to Seller and such proration shall be made as of the end of
the day that is the Closing Date. In each such proration set forth below, the
portion thereof applicable to periods beginning as of Close of Escrow shall be
credited to Buyer or charged to Buyer as applicable and the portion thereof
applicable to periods ending as of Close of Escrow shall be credited to Seller
or charged to Seller as applicable.
10.1 Collected Rent. All rent (including, without limitation, all base rents,
additional rents and retroactive rents, and expressly excluding tenant
reimbursements for Operating Costs, as hereinafter defined) and all other income
(and any applicable state or local tax on rent) (hereinafter collectively
referred to as “Rents”) collected under Leases in effect on the Closing Date
shall be prorated as of the Close of Escrow. Uncollected Rent shall not be
prorated and, to the extent payable for the period prior to the Close of Escrow,
shall remain the property of Seller. Buyer shall apply Rent from tenants that
are collected after the Close of Escrow first to Rents which were applicable to
the month of the Close of Escrow, second to Rents which are due to Buyer after
the Close of Escrow, and third to Rents which were due to Seller on or before
the Close of Escrow. Any prepaid Rents for the period following the Closing Date
shall be paid over by Seller to Buyer. Buyer will make reasonable efforts,
without suit, to collect any Rents applicable to the period before the Close of
Escrow including, without limitation, sending to tenants bills for the payment
of past due Rents during the first twelve (12) month period following the
Closing Date. Seller may pursue collection of any Rents that were past due as of
the Closing Date, provided that Seller shall have no right to terminate any
Lease or any tenant’s occupancy under any Lease in connection therewith.
10.2 Operating Costs and Additional Rent Reconciliation. Seller, as landlord
under the Leases, is currently collecting from tenants under the Leases
additional rent to cover taxes, insurance, utilities (to the extent not paid
directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Real Property. To the extent that
any additional rent (including, without limitation, estimated payments for
Operating Costs) is paid by tenants to the landlord under the Leases based on an
estimated payment basis (monthly, quarterly, or otherwise) for which a future
reconciliation of actual Operating Costs to estimated payments is required to be
performed at the end of a reconciliation period, Buyer and Seller shall make an
adjustment at the Close of Escrow for the applicable reconciliation period (or
periods, if the Leases do not have a common reconciliation period) based on a
comparison of the actual Operating Costs to the estimated payments at the Close
of Escrow. If, as of the Close of Escrow,

-17-



--------------------------------------------------------------------------------



Seller has received additional rent payments in excess of the amount that
tenants will be required to pay, based on the actual Operating Costs as of the
Close of Escrow, Buyer shall receive a credit in the amount of such excess. If,
as of the Close of Escrow, Seller has received additional rent payments that are
less than the amount that tenants would be required to pay based on the actual
Operating Costs as of the Close of Escrow, Seller shall receive a credit in the
amount of such deficiency; provided, however, Seller shall not be entitled to
the portion, if any, of such deficiency for which Seller received a credit at
the Close of Escrow under clause (b) of Section 10.3 hereof. Operating Costs
that are not payable by tenants either directly or reimbursable under the Leases
shall be prorated between Seller and Buyer and shall be reasonably estimated by
the parties if final bills are not available.
10.3 Taxes and Assessments. Real estate taxes and assessments imposed by any
governmental authority (“Taxes”) with respect to the Real Property for the
relevant tax year in which the Real Property is being sold and that are not yet
due and payable or that have not yet been paid and that are not (and will not
be) reimbursable by tenants under the Leases (or under leases entered into after
the Close of Escrow for vacant space existing at the Close of Escrow) as
Operating Costs shall be prorated as of the Close of Escrow based upon the most
recent ascertainable assessed values and tax rates and based upon the number of
days Buyer and Seller will have owned the Real Property during such relevant tax
year. Seller shall receive a credit for any Taxes paid by Seller and applicable
to (a) any period after the Close of Escrow, and (b) any period before the Close
of Escrow to the extent reimbursable as Operating Costs by (i) existing tenants
under the Leases and not yet received from such tenants, or (ii) future tenants
that may execute leases covering space in the Real Property that is vacant as of
the Close of Escrow. If, as of the Closing Date, Seller is protesting or has
notified Buyer, in writing, that it has elected to protest any Taxes for the
Real Property, then Buyer agrees that Seller shall have the right (but not the
obligation), after the Closing Date, to continue such protest. In such case, any
Taxes paid by Buyer after the Closing Date with respect to the Real Property
shall be paid under protest and Buyer shall promptly notify Seller of any
payments of Taxes made by Buyer with respect to the Real Property. Buyer further
agrees to cooperate with Seller and execute any documents requested by Seller in
connection with such protest. As to the Real Property, any tax savings received
(“Tax Refunds”) for the relevant tax year under any protest, whether filed by
Seller or Buyer, shall be prorated between the parties based upon the number of
days, if any, Seller and Buyer respectively owned the Real Property during such
relevant tax year; if such protest was filed by a Seller, any payment of Tax
Refunds to Buyer shall be net of any fees and expenses payable to any third
party for processing such protest, including attorneys’ fees. Seller shall have
the obligation to refund to any tenants in good standing as of the date of such
Tax Refund, any portion of such Tax Refund paid to Seller which may be owing to
such tenants, which payment shall be paid to Buyer within fifteen (15) business
days of delivery to Seller by Buyer of written confirmation of such tenants’
entitlement to such Tax Refunds. Buyer shall have the obligation to refund to
tenants in good standing as of the date of such Tax Refund, any portion of such
Tax Refund paid to it which may be owing to such tenants. Seller and Buyer agree
to notify the other in writing of any receipt of a Tax Refund within fifteen
(15) business days of receipt of such Tax Refund. To the extent either party
obtains a Tax Refund, a portion of which is owed to the other party, the
receiving party shall deliver the Tax Refund to the other party within fifteen
(15) business days of its receipt. If Buyer or Seller fail to pay such amount(s)
to the other as and when due, such amount(s) shall bear interest from the date
any such amount is due to Seller or Buyer, as applicable, until paid at the
lesser of (a) twelve percent (12%) per annum and (b) the

-18-



--------------------------------------------------------------------------------



maximum amount permitted by law. The obligations set forth herein shall survive
the Close of Escrow and Buyer agrees that, as a condition to the transfer of the
Property by Buyer, Buyer will cause any transferee to assume the obligations set
forth herein.
10.4 Leasing Commissions, Tenant Improvements and Contracts. At Close of Escrow,
Buyer shall assume (pursuant to the Assignment of Leases and Contracts and Bill
of Sale) the obligation to pay all (a) leasing costs that are due or become due
prior to the Closing Date to the extent that the same arise from a new lease or
any Lease amendment, extension or expansion hereafter entered into by Seller in
accordance with the terms and conditions of this Agreement, and (b) leasing
costs that are due after the Closing Date. Buyer will assume the obligations
arising from and after the Closing Date under the Contracts.
10.5 Tenant Deposits. All tenant security deposits actually received by Seller
(and interest thereon if required by law or contract to be earned thereon) and
not theretofore applied to tenant obligations under the Leases shall be
transferred or credited to Buyer at the Close of Escrow or placed in escrow if
required by law. As of the Close of Escrow, Buyer shall assume Seller’s
obligations related to tenant security deposits that are actually transferred or
credited to Buyer at the Close of Escrow. Solely with respect to tenant security
deposits that are actually transferred or credited to Buyer at the Close of
Escrow, Buyer will indemnify, defend, and hold Seller harmless from and against
all demands and claims made by tenants arising out of the transfer or
disposition of any security deposits and will reimburse Seller for all
attorneys’ fees incurred or that may be incurred as a result of any such claims
or demands as well as for all loss, expenses, verdicts, judgments, settlements,
interest, costs and other expenses incurred or that may be incurred by Seller as
a result of any such claims or demands by tenants. If any security deposits are
in the form of a letter of credit, Seller’s obligation to deliver or credit such
deposit shall be satisfied by the delivery by Seller of the original letter of
credit to Buyer. Seller shall cooperate with Buyer to transfer any such letters
of credit, including signing any assignment document requested by the issuer and
presented to Seller prior to or after the Close of Escrow, but expressly
excluding any obligation to draw on any letter of credit for the benefit of
Buyer. All costs of the assignment of any letter of credit shall be paid by
Buyer without prejudice to Buyer’s right to seek reimbursement from a tenant for
such costs post-closing if permitted under the respective lease. Seller agrees
that it shall not hereafter apply any tenant security deposits to tenant
obligations unless (i) the respective tenant is in default under its Lease and
(ii) the respective tenant is no longer in possession of their premises.
10.6 Utilities and Utility Deposits. Utilities for the Real Property (excluding
utilities for which payment is made directly by tenants), including water,
sewer, electric, and gas, based upon the last reading of meters prior to the
Close of Escrow, shall be prorated. Seller shall be entitled to a credit for all
security deposits held by any of the utility companies providing service to the
Real Property. Seller shall endeavor to obtain meter readings on the day before
the Closing Date, and if such readings are obtained, there shall be no proration
of such items and Seller shall pay at Close of Escrow the bills therefor for the
period to the day preceding the Close of Escrow, and Buyer shall pay the bills
therefor for the period subsequent thereto. If the utility company will not
issue separate bills, Buyer will receive a credit against the Purchase Price for
Seller’s portion and will pay the entire bill prior to delinquency after Close
of Escrow. If Seller has paid utilities in advance in the ordinary course of
business, then Buyer shall be charged its

-19-



--------------------------------------------------------------------------------



portion of such payment at Close of Escrow. Buyer shall be responsible for
making any security deposits required by utility companies providing service to
the Real Property.
10.7 Owner Deposits. Seller shall receive a credit at the Close of Escrow for
all bonds, deposits, letters of credit, set aside letters or other similar
items, if any, that are outstanding with respect to the Real Property that have
been provided by Seller or any of its affiliates to any governmental agency,
public utility, or similar entity (collectively, “Owner Deposits”) to the extent
assignable to Buyer. To the extent any Owner Deposits are not assignable to
Buyer, Buyer shall replace such Owner Deposits and obtain the release of Seller
(or its affiliates) from any obligations under such Owner Deposits. To the
extent that any funds are released as a result of the termination of any Owner
Deposits for which Seller did not get a credit, such funds shall be delivered to
Seller immediately upon their receipt.
10.8 Intentionally Omitted.
10.9 Final Adjustment After Closing. If final prorations cannot be made at the
Close of Escrow for any item being prorated under this Section 10, then,
provided Buyer and Seller identify any such proration (“Post Closing Proration”)
in writing before the Close of Escrow, Buyer and Seller agree to allocate such
items on a fair and equitable basis as soon as invoices or bills are available
and applicable reconciliation with tenants have been completed, with final
adjustment to be made as soon as reasonably possible after the Close of Escrow
(but in no event later than ninety (90) days after the Close of Escrow, except
that adjustments arising from any tax protest under Section 10.3 shall not be
subject to such 90‑day limitation, but shall be made as soon as reasonably
possible), to the effect that income and expenses are received and paid by the
parties on an accrual basis with respect to their period of ownership. Payments
in connection with the final adjustment shall be due no later than ninety (90)
days after the Close of Escrow, except that adjustments arising from any tax
protest under Section 10.3 shall not be subject to such 90‑day limitation, but
shall be made as soon as reasonably possible. Seller shall have reasonable
access to, and the right to inspect and audit, Buyer’s books to confirm the
final prorations for a period of one (1) year after the Close of Escrow.
Notwithstanding anything to the contrary stated in this Section 10, except for
any reconciliation arising out of a tax protest under Section 10.3 hereof, and
except for any Post Closing Prorations (which must be determined and paid within
ninety (90) days after the Close of Escrow), all prorations made under this
Section 10 shall be final as of the Close of Escrow and shall not be subject to
further adjustment (whether due to an error or for any other reason) after the
Close of Escrow.
11. SELLER’S REPRESENTATIONS AND WARRANTIES; AS‑IS
11.1 Seller’s Representations and Warranties. In consideration of Buyer’s
entering into this Agreement and as an inducement to Buyer to purchase the Real
Property from Seller, Seller makes the following representations and warranties
to Buyer:
(a) Seller is a limited liability company organized and in good standing under
the laws of the State of Delaware. Subject to KBS SOR’s obtaining board approval
pursuant to Section 7.2(g) above, Seller has the legal right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, and subject to KBS SOR’s obtaining board approval pursuant
to Section 7.2(g) above, the execution, delivery and performance of this
Agreement have been duly authorized and no other action by Seller is requisite
to the valid and
-20-



--------------------------------------------------------------------------------



binding execution, delivery and performance of this Agreement, except as
otherwise expressly set forth herein.
(b) The obligations of Seller under this Agreement constitute its legal, valid
and binding obligations enforceable against it in accordance with its terms.
(c) To Seller’s Actual Knowledge, except as disclosed in any rent roll delivered
or made available to Buyer or as disclosed in Schedule 1 attached hereto: (i)
Seller is not in material breach of the terms of any of the Leases, (ii) Seller
has not received any written notice from any tenant under any Lease that Seller
is currently in breach of a material obligation under any Lease that remains
uncured as of the Effective Date, (iii) Seller is not aware of any existing
material breach by a tenant of the terms of any Lease, (iv) Seller has not
delivered any written notice to any tenant under any Lease claiming that such
tenant is currently in breach of a material obligation under any Lease that
remains uncured as of the Effective Date, and (v) Seller has not received
written notice from any tenant under any Lease or any governmental authority or
any third party claiming that any of the Leases are not enforceable.
(d) There is no agreement, including any partnership agreement, operating
agreement, mortgage, Lease, Contract, or articles of incorporation, bylaws,
partnership certificate, articles of organization, indenture, deed to secure
debt, deed of trust or other document, to which Seller is a party or to Seller’s
Actual Knowledge binding on Seller which would prevent Seller from consummating
the transaction contemplated by this Agreement.
(e) To Seller’s Actual Knowledge, except as disclosed on Schedule 1 attached
hereto, Seller has not received written notice from any governmental agency in
the last twelve (12) months that the Property or the current use and operation
thereof violate any applicable federal, state or municipal law, statute, code,
ordinance, rule or regulation (including those relating to environmental
matters), except with respect to such violations as have been fully cured and as
to which there are no unpaid fines or penalties owing prior to the date hereof.
(f) To Seller's Actual Knowledge, except as disclosed on Schedule 1 attached
hereto, there is no currently pending proceedings for, or bona fide written
threat of, condemnation or the exercise of the right of eminent domain as to the
Property.
(g) To Seller's Actual Knowledge, except as disclosed on Schedule 1 attached
hereto, there is no litigation currently pending, or bona fide written threat
of, litigation against the Property or Seller that would adversely affect the
Property after the Close of Escrow (other than claims for personal injury and
property damage that are covered by insurance) or use thereof, or Seller’s
ability to perform hereunder.
(h) To Seller’s Actual Knowledge, Seller has not received written notice of the
existence of any attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under other
debtor relief laws contemplated by, pending, or threatened against any tenant or
any tenant guarantor.
(i) To Seller’s Actual Knowledge: (i) the list of Leases scheduled in Exhibit B
attached hereto sets forth all of the Leases (including amendments and
guaranties relating thereto, if any) affecting the Real Property as of the
Effective Date, (ii) the copies of the Leases

-21-



--------------------------------------------------------------------------------



made available to Buyer are true and correct copies of such Leases in Seller’s
possession, and (iii) each such Lease is in full force and effect.
(j) To Seller’s Actual Knowledge: (i) the list of Contracts scheduled in Exhibit
C attached hereto sets forth all of the Contracts (including amendments and
guaranties relating thereto, if any) affecting the Real Property as of the
Effective Date, (ii) except as disclosed in Schedule 1 attached hereto, Seller
has not received written notice that Seller is currently in breach of a material
obligation under any Contract that remains uncured as of the Effective Date, and
(iii) the copies of the Contracts made available to Buyer are true and correct
copies of such Contracts in Seller’s possession.
(k) To Seller’s Actual Knowledge, neither Seller nor any of its respective
affiliates or constituents (but expressly excluding the shareholders of KBS
SOR), nor any of their respective brokers or other agents acting in any capacity
in connection with the transactions contemplated by this Agreement is or will be
(a) conducting any business or engaging in any transaction or dealing with any
person appearing on the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) list of restrictions and prohibited persons (“Prohibited
Person”) (which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; or (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.
(l) Except for this Agreement and the security interests granted to the existing
lenders (which will be released at the Close of Escrow pursuant to Section 4.2
above), Seller has not entered into any other contract to sell the Real Property
(or any part thereof), and Seller has not entered into any option to purchase,
right of first refusal to purchase or first opportunity to purchase the Property
or any portion thereof.
For purposes of this Section 11.1, the phrase “To Seller’s Actual Knowledge”
shall mean the actual (and not implied, imputed, or constructive) knowledge of
Jeff Rader (whom the Seller represents is the asset manager for the Real
Property), without any inquiry or investigation of any other parties, including,
without limitation, the tenants and the property manager of the Real Property.
The representations and warranties made by Seller in this Agreement shall
survive the recordation of the Deed for a period of twelve (12) months and any
action for a breach of Seller’s representations or warranties must be made and
filed within said twelve (12) month period. If, after the Effective Date, but
before the Close of Escrow, Seller becomes aware of any facts or changes in
circumstances that would cause any of its representations and warranties in this
Agreement to be untrue at Close of Escrow, Seller shall notify Buyer in writing
of such fact. In such case, or in the event Buyer obtains information which
would cause any of Seller’s representations and warranties to be untrue at Close
of Escrow, Buyer, as its sole and exclusive remedy, shall have the right to
either (i) terminate this Agreement, in which case neither party

-22-



--------------------------------------------------------------------------------



shall have any rights or obligations under this Agreement (except for
Sections 4.3.1, 15.3 and 15.5 which survive termination of this Agreement); or
(ii) accept a qualification to Seller’s representations and warranties as of the
Close of Escrow and complete the purchase and sale of the Property without any
rights to recovery for breach of the unqualified representation and warranty.
Other than as set forth in the immediately preceding sentence, if Buyer proceeds
with the Close of Escrow, Buyer shall be deemed to have expressly waived any and
all remedies for the breach of any representation or warranty discovered by
Buyer prior to the Close of Escrow.
11.2 As-Is. As of the Closing Date, Buyer will have:
(a) examined and inspected the Property and will know and be satisfied with the
physical condition, quality, quantity and state of repair of the Property in all
respects (including, without limitation, the compliance of the Real Property
with the Americans With Disabilities Act of 1990 Pub.L. 101-336, 104 Stat. 327
(1990), and any comparable local or state laws (collectively, the “ADA”)) and by
consummating this transaction at the Close of Escrow, shall be deemed to have
determined that the same is satisfactory to Buyer;
(b) reviewed the Property Information and all instruments, records and documents
which Buyer deems appropriate or advisable to review in connection with this
transaction, including, but not by way of limitation, any and all architectural
drawings, plans, specifications, surveys, building and occupancy permits, and
any licenses, leases, contracts, warranties and guarantees relating to the Real
Property or the business conducted thereon, and Buyer, by consummating this
transaction at the Close of Escrow, shall be deemed to have determined that the
same and the information and data contained therein and evidenced thereby are
satisfactory to Buyer;
(c) reviewed all applicable laws, ordinances, rules and governmental regulations
(including, but not limited to, those relating to building, zoning and land use)
affecting the development, use, occupancy or enjoyment of the Real Property, and
Buyer, by consummating this transaction at the Close of Escrow, shall be deemed
to have determined that the same are satisfactory to Buyer; and
(d) at its own cost and expense, made its own independent investigation
respecting the Property and all other aspects of this transaction, and shall
have relied thereon and on the advice of its consultants in entering into this
Agreement, and Buyer, by consummating this transaction at the Close of Escrow,
shall be deemed to have determined that the same are satisfactory to Buyer.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF THIS AGREEMENT AND ANY
WARRANTIES OF TITLE CONTAINED IN THE DEED DELIVERED AT THE CLOSE OF ESCROW
(“SELLER’S WARRANTIES”), THIS SALE IS MADE AND WILL BE MADE WITHOUT
REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) BY SELLER. AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, BUYER AGREES TO ACCEPT
THE PROPERTY ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT
ANY REPRESENTATION OR WARRANTY, ALL OF

-23-



--------------------------------------------------------------------------------



WHICH SELLER HEREBY DISCLAIMS, EXCEPT FOR SELLER’S WARRANTIES. EXCEPT FOR
SELLER’S WARRANTIES, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO
FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN, QUALITY, CONDITION,
OPERATION OR INCOME, COMPLIANCE WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF
DEFECTS, ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING,
OR COMPLIANCE WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE
RELATING TO HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION,
THE ADA (AS DEFINED ABOVE)). BUYER ACKNOWLEDGES THAT BUYER HAS ENTERED INTO THIS
AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN INVESTIGATION OF
THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND LEGAL CONDITION OF
THE PROPERTY AND THAT BUYER IS NOT NOW RELYING, AND WILL NOT LATER RELY, UPON
ANY REPRESENTATIONS AND WARRANTIES MADE BY SELLER OR ANYONE ACTING OR CLAIMING
TO ACT, BY, THROUGH OR UNDER OR ON SELLER’S BEHALF CONCERNING THE PROPERTY.
ADDITIONALLY, BUYER AND SELLER HEREBY AGREE THAT (A) EXCEPT FOR SELLER’S
WARRANTIES, BUYER IS TAKING THE PROPERTY “AS IS” WITH ALL LATENT AND PATENT
DEFECTS AND THAT EXCEPT FOR SELLER’S WARRANTIES, THERE IS NO WARRANTY BY SELLER
THAT THE PROPERTY IS FIT FOR A PARTICULAR PURPOSE, (B) EXCEPT FOR SELLER’S
WARRANTIES, BUYER IS SOLELY RELYING UPON ITS EXAMINATION OF THE PROPERTY, AND
(C) BUYER TAKES THE PROPERTY UNDER THIS AGREEMENT UNDER THE EXPRESS
UNDERSTANDING THAT THERE ARE NO EXPRESS OR IMPLIED WARRANTIES (EXCEPT FOR THE
LIMITED WARRANTIES OF TITLE SET FORTH IN THE DEED AND SELLER’S WARRANTIES).
WITH RESPECT TO THE FOLLOWING, BUYER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER
SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND AND THAT
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:
1. THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;
2. THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION,
THE PROPERTY INFORMATION) DELIVERED TO BUYER PURSUANT TO BUYER’S REVIEW OF THE
CONDITION OF THE PROPERTY; OR
3. THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO BUYER BY SELLER OR REVIEWED BY BUYER WITH RESPECT TO
THE PROPERTY.
BUYER ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT
-24-



--------------------------------------------------------------------------------



BUYER MAY OR MAY NOT BE REQUIRED TO REMEDIATE ANY ASBESTOS CONDITION IN
ACCORDANCE WITH APPLICABLE LAW.
BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE CLOSE
OF ESCROW, FAMILIAR WITH THE REAL PROPERTY AND ITS SUITABILITY FOR BUYER’S
INTENDED USE. THE PROVISIONS OF THIS SECTION 11.2 SHALL SURVIVE INDEFINITELY ANY
CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE
DOCUMENTS EXECUTED AT CLOSE OF ESCROW.
/s/DS
BUYER’S INITIALS
12. BUYER’S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE; ERISA;
INDEMNIFICATION
In consideration of Seller entering into this Agreement and as an inducement to
Seller to sell the Real Property to Buyer, Buyer makes the following covenants,
representations and warranties:
12.1 Buyer’s Representations and Warranties.
(a) Authority. Buyer is a limited liability company formed, validly existing and
in good standing under the laws of the State of Delaware. Subject to Buyer
obtaining Buyer Board Approval pursuant to Section 7.1(h) above and Buyer
Shareholder Approval pursuant to Section 7.1(i) above, Buyer has the legal
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby, and, subject to Buyer obtaining Buyer Board
Approval pursuant to Section 7.1(h) above and Buyer Shareholder Approval
pursuant to Section 7.1(i) above, the execution, delivery and performance of
this Agreement have been duly authorized and no other action by Buyer is
requisite to the valid and binding execution, delivery and performance of this
Agreement, except as otherwise expressly set forth herein. There is no agreement
to which Buyer is a party or to Buyer’s knowledge binding on Buyer which is in
conflict with this Agreement.
(b) Executive Order 13224. To the best of Buyer’s knowledge, neither Buyer nor
any of its respective affiliates or indirect owners of Buyer, nor any of their
respective brokers or other agents acting in any capacity in connection with the
transactions contemplated by this Agreement is or will be (a) conducting any
business or engaging in any transaction or dealing with any person appearing on
the OFAC list of restrictions and Prohibited Persons (which lists can be
accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person; (b) dealing in, or otherwise engaging in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 dated September 24, 2001, relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”; or (c) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempting to violate, any of the prohibitions set forth in any U.S. anti-money
laundering law.

-25-



--------------------------------------------------------------------------------



12.2 Release. By consummating the transaction contemplated by this Agreement at
the Close of Escrow, Buyer shall be deemed to have made its own independent
investigation of the Property, the Property Information and the presence of
Hazardous Materials on the Real Property as Buyer deems appropriate.
Accordingly, subject to the representations and warranties of Seller expressly
set forth in Section 11.1 hereof, Buyer, on behalf of itself and all of its
officers, directors, shareholders, employees, representatives and affiliated
entities (collectively, the “Releasors”) hereby expressly waives and
relinquishes any and all rights and remedies Releasors may now or hereafter have
against Seller, its successors and assigns, partners, shareholders, officers
and/or directors (the “Seller Parties”), whether known or unknown, which may
arise from or be related to (a) the physical condition, quality, quantity and
state of repair of the Real Property and the prior management and operation of
the Real Property, (b) the Property Information, (c) the Real Property’s
compliance or lack of compliance with any federal, state or local laws or
regulations, and (d) any past, present or future presence or existence of
Hazardous Materials on, under or about the Real Property or with respect to any
past, present or future violation of any rules, regulations or laws, now or
hereafter enacted, regulating or governing the use, handling, storage or
disposal of Hazardous Materials, including, without limitation, (i) any and all
rights and remedies Releasors may now or hereafter have under the Comprehensive
Environmental Response Compensation and Liability Act of 1980 (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the Resource Conservation
and Recovery Act, and the Toxic Substance Control Act, all as amended, and any
similar state, local or federal environmental law, rule or regulation, and
(ii) any and all claims, whether known or unknown, now or hereafter existing,
with respect to the Real Property under Section 107 of CERCLA (42 U.S.C.A.
§9607). As used herein, the term “Hazardous Material(s)” includes, without
limitation, any hazardous or toxic materials, substances or wastes, such as
(1) any materials, substances or wastes which are toxic, ignitable, corrosive or
reactive and which are regulated by any local governmental authority, or any
agency of the United States government, (2) any other material, substance, or
waste which is defined or regulated as a hazardous material, extremely hazardous
material, hazardous waste or toxic substance pursuant to any laws, rules,
regulations or orders of the United States government, or any local governmental
body, (3) asbestos, (4) petroleum and petroleum based products,
(5) formaldehyde, (6) polychlorinated biphenyls (PCBs), and (7) freon and other
chlorofluorocarbons.
Buyer’s Initials:
/s/ DS
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER, ON BEHALF OF ITSELF AND
THE OTHER RELEASORS, HEREBY ASSUMES ALL RISK AND LIABILITY RESULTING OR ARISING
FROM, OR RELATING TO THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE,
REPAIR, OR OPERATION OF, THE PROPERTY.
THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY BUYER, ON BEHALF OF ITSELF AND
THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE DEED
AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.
12.3 ERISA. Buyer is not purchasing any of the Property with “plan assets” of an
Employee Benefit Plan subject to Title I of the Employee Retirement Income
Security Act of

-26-



--------------------------------------------------------------------------------



1974 (as amended from time to time, the “Act,” and together with any regulation,
rule or judicial or administrative case, order, or pronouncement arising under
or connected with the Act, “ERISA”) or of a plan subject to Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”). Buyer shall take all
actions reasonably requested by Seller for the purpose of ensuring, to Seller’s
satisfaction, that the transactions contemplated herein will comply with ERISA
and not result in an imposition of an excise tax under Section 4975 of the Code;
such actions shall include, without limitation, the making of such further
representations and warranties as Seller’s counsel reasonably deems necessary to
ensure that neither this Agreement nor any of the transactions contemplated
herein will violate ERISA or result in an imposition of an excise tax under
Section 4975 of the Code. In the event that this Agreement, or any transaction
or other action by Seller in connection herewith, shall be deemed to violate
ERISA or result in an imposition of an excise tax under Section 4975 of the
Code, Seller may immediately terminate this Agreement (without any liability to
Seller) in accordance with, and subject to the terms and conditions of,
Section 9.3 hereof as if such termination arose from a failed condition under
Section 9.3 hereof.
13. DEFAULT AND DAMAGES
13.1 DEFAULT BY BUYER. IN THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), SELLER MAY TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
BUYER AND ESCROW HOLDER AND CANCEL THE ESCROW (IF THEN OPENED), IN WHICH EVENT
BUYER SHALL REIMBURSE SELLER FOR SELLER’S OUT-OF-POCKET COSTS AND EXPENSES, NOT
TO EXCEED FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00)
NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF BUYER CONTAINED IN SECTION 4.3.1 AND SECTION 14 HEREOF. SELLER
AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
SECTION 13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS.
Seller’s Initials: /s/ PB
Buyer’s Initials: /s/ DS
13.2 Default by Seller. If Seller defaults in its obligations to sell and convey
the Property to Buyer pursuant to this Agreement, Buyer’s sole and exclusive
remedy shall be to elect one of the following: (a) to terminate this Agreement,
in which event Seller shall reimburse Buyer for Buyer’s actual, out-of-pocket
costs and expenses (including reasonable attorneys’ fees and expenses), as
supported by reasonable documentation satisfactory to Seller, incurred in
connection with Buyer’s due diligence investigations and negotiation and
execution of this Agreement, not to exceed Five Hundred Thousand and No/100
Dollars ($500,00.00) in the aggregate, or (b) to bring a suit for specific
performance provided that any suit for specific performance must be brought as
to the Property within 30 days of Seller’s default, Buyer’s

-27-



--------------------------------------------------------------------------------



waiving the right to bring suit at any later date to the extent permitted by
law. This Agreement confers no present right, title or interest in the Property
to Buyer and Buyer agrees not to file a lis pendens or other similar notice
against the Real Property except in connection with, and after, the proper
filing of a suit for specific performance.
14. NO BROKER
Neither Party hereto has had any contact, dealings, negotiations or
consultations regarding the Real Property, or any communication in connection
with the subject matter of this transaction, through any licensed real estate
broker, representative, employee, agent or other intermediary or other person
who can claim a right to a commission or finder’s fee as a procuring cause of
the sale contemplated herein. In the event that any other broker or finder
perfects a claim for a commission or finder’s fee, the party responsible for the
contact or communication on which the broker or finder perfected such claim
shall indemnify, save harmless and defend the other party from said claim and
all costs and expenses (including reasonable attorneys’ fees) incurred by the
other party in defending against the same. This section shall survive the
termination of this Agreement and the Close of Escrow without limitation.
15. MISCELLANEOUS PROVISIONSNotices. All written notices or demands of any kind
which either party hereto may be required or may desire to serve on the other in
connection with this Agreement shall be served by personal service, by
registered or certified mail, recognized overnight courier service or facsimile
transmission. Any such notice or demand so to be served by registered or
certified mail, recognized overnight courier service or facsimile transmission
shall be delivered with all applicable delivery charges thereon fully prepaid
and, if the party so to be served be Buyer, addressed to Buyer as follows:
c/o Keppel Pacific Oak US REIT Management Pte. Ltd.
(as manager of Keppel Pacific Oak US REIT)
1 Harbourfront Avenue, Level 2
Keppel Bay Tower
Singapore, 098632
Attention: Andy Gwee
Telephone No: (65) 6803-1662
Email: andy.gwee@kepcapital.com
and, if the party so to be served be Seller, addressed to Seller as follows:
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Brian Ragsdale
Telephone No: (949) 797-0305
Fax No.: (949) 417-6501
Email: bragsdale@kbs.com
with copies thereof to:
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700

-28-



--------------------------------------------------------------------------------



Newport Beach, California 92660
Attention: Jeff Rader
Telephone No: (949) 797-0309
Fax No.: (949) 417-6501
Email: jrader@kbs.com
and, if the party to be served be Escrow Holder, addressed to Escrow Holder as
follows:
First American Title Insurance Company
18500 Von Karman Ave, Suite 600
Irvine, California 92612
Attention: Patty Beverly
Telephone No.: (949) 885-2465
Fax No.: (888) 372-0256
Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or facsimile transmission shall be
deemed complete on the date of actual delivery as shown by the addressee’s
registry or certification receipt or, as to facsimile transmissions, by “answer
back confirmation” (provided that a copy of such notice or demand is delivered
by any of the other methods provided above within one (1) business day following
receipt of such facsimile transmission), as applicable, or at the expiration of
the third (3rd) business day after the date of dispatch, whichever is earlier in
time. Either party hereto may from time to time, by notice in writing served
upon the other as aforesaid, designate a different mailing address to which or a
different person to whose attention all such notices or demands are thereafter
to be addressed. Counsel for a party may give notice or demand on behalf of such
party, and such notice or demand shall be treated as being sent by such party.
15.2 Assignment; Binding on Successors and Assigns. Buyer shall not assign,
transfer or convey its rights or obligations under this Agreement or with
respect to the Property without the prior written consent of Seller, which
consent Seller may withhold in its sole, absolute and subjective discretion. Any
attempted assignment without the prior written consent of Seller shall be void
and Buyer shall be deemed in default hereunder. Any permitted assignments shall
not relieve the assigning party from its liability under this Agreement. Subject
to the foregoing, and except as provided to the contrary herein, the terms,
covenants, conditions and warranties contained herein and the powers granted
hereby shall inure to the benefit of and bind all parties hereto and their
respective heirs, executors, administrators, successors and assigns, and all
subsequent owners of the Property.
15.3 Work Product. Effective upon and in the event of a termination of this
Agreement for any reason, if requested by Seller in writing, Buyer shall deliver
to Seller (at reasonable cost to Seller except in the event of a default by
Buyer) copies of all reports, plans, studies, documents, written information and
the like that were independently ordered or prepared by Buyer and not otherwise
obtained or provided by Seller, whether prior to the effective date of this
Agreement or during the period of Escrow in connection with Buyer’s proposed
acquisition, development, use or sale of the Real Property (collectively, the
“Work Product”). Buyer shall also return all materials and information
(including, without limitation, the Property Information) given to it by Seller
or its consultants during Escrow, in the same condition as delivered to Buyer.

-29-



--------------------------------------------------------------------------------



15.4 Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed or delivered by Seller or Buyer, Seller
and Buyer hereby agree to perform, execute and deliver, or cause to be
performed, executed and delivered, on the Closing Date or thereafter any and all
such further acts, deeds and assurances as Buyer or Seller, as the case may be,
may reasonably require in order to consummate fully the transactions
contemplated hereunder.
15.5 Attorneys’ Fees. If any legal action or any arbitration or other proceeding
is brought or if an attorney is retained for the enforcement of this Agreement
or any portion thereof, or because of any alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the prevailing party shall be entitled to recover from the other reimbursement
for the reasonable fees of attorneys and other costs (including court costs and
witness fees) incurred by it, in addition to any other relief to which it may be
entitled. The term “prevailing party” means the party obtaining substantially
the relief sought, whether by compromise, settlement or judgment.
15.6 Survival of Representations, Warranties, Covenants, Obligations and
Agreements. Except as otherwise expressly provided below in this Section 15.6,
none of the representations, warranties, covenants, obligations or agreements
contained in this Agreement shall survive the Close of Escrow or the earlier
termination of this Agreement.
(a) Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of Buyer under Sections 4.3.1 and 14 hereof and the provisions of
Sections 4.6, 6.1(b), 11.2, 13.2, 15.3, 15.5, 15.17, 15.19 and 15.20 hereof
(collectively, the “Surviving Termination Obligations”) shall survive the
termination of this Agreement without limitation, and any claim based upon any
breach of a representation or warranty, or a breach of a covenant, obligation or
agreement included in any of the Surviving Termination Obligations shall be
actionable and enforceable at any time after the date of the termination of this
Agreement.
(b) Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of Buyer under Sections 4.3.1, 14 and 10.5 hereof, the provisions of
Sections 4.6, 6.2(b), 10.1, 10.3, 10.4, 11.2, 12.1, 12.2, and 12.3 that relate
to Buyer and the provisions of Sections 15.5, 15.17, 15.19 and 15.20 hereof
(collectively, the “Surviving Closing Obligations”) shall survive the Close of
Escrow without limitation, and shall not be merged with the recording of the
Deed, and any claim based upon any breach of a representation or warranty, or a
breach of a covenant, obligation or agreement included in any of the Surviving
Closing Obligations shall be actionable and enforceable at any time after the
Close of Escrow.
(c) Notwithstanding the provisions of Section 15.6(a), the indemnification
provisions of Seller under Section 14 hereof and the provisions of Section 11.1
hereof (collectively, the “Limited Surviving Closing Obligations”) shall survive
the Close of Escrow and the execution and delivery of the Deed only for a period
of twelve (12) months immediately following the Close of Escrow, and any claim
based upon any breach of a representation or warranty, or a breach of a
covenant, obligation or agreement included in any of the Limited Surviving
Closing Obligations shall be actionable and enforceable if and only if notice of
such claim is given to the party which allegedly breached such representation or
warranty, or breached such covenant, obligation or agreement, within twelve (12)
months after the Close of Escrow; provided, however, in no event shall Seller’s
liability, if any, with respect to any Limited

-30-



--------------------------------------------------------------------------------



Surviving Closing Obligations exceed Two Million Five Hundred Thousand and
No/100 Dollars ($2,500,000.00) in the aggregate (“Seller’s Liability Cap”) and
no claim by Buyer may be made and Seller shall not be liable for any judgment in
any action based upon any such claim unless and until Buyer’s claims are for an
aggregate amount in excess of One Hundred Thousand and No/100 Dollars
($100,000.00), in which event Seller’s liability respecting any final judgment
governing such claim(s) shall be for the entire amount thereof, subject to
Seller’s Liability Cap.
15.7 Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties in respect to the subject matter hereof, and the
parties intend for the literal words of this Agreement to govern and for all
prior negotiations, drafts, and other extrinsic communications, whether oral or
written, to have no significance or evidentiary effect. The parties further
intend that neither this Agreement nor any of its provisions may be changed,
amended, discharged, waived or otherwise modified orally except only by an
instrument in writing duly executed by the party to be bound thereby. The
parties hereto fully understand and acknowledge the importance of the foregoing
sentence and are aware that the law may permit subsequent oral modification of a
contract notwithstanding contract language which requires that any such
modification be in writing, but Buyer and Seller fully and expressly intend that
the foregoing requirements as to a writing be strictly adhered to and strictly
interpreted and enforced by any court which may be asked to decide the question.
Each party hereto acknowledges that this Agreement accurately reflects the
agreements and understandings of the parties hereto with respect to the subject
matter hereof and hereby waive any claim against the other party which such
party may now have or may hereafter acquire to the effect that the actual
agreements and understandings of the parties hereto with respect to the subject
matter hereof may not be accurately set forth in this Agreement.
15.8 Governing Law. This Agreement shall be governed by the laws of the State of
Texas.
15.9 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts and delivered via facsimile and/or by electronic mail in “PDF”
format, each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.
15.10 Headings; Construction. The various headings of this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and the masculine shall include the feminine and the neuter and
vice versa. The use in this Agreement of the term “including” and related terms
such as “include” shall in all cases mean “without limitation.” All references
to “days” in this Agreement shall be construed to mean calendar days unless
otherwise expressly provided and all references to “business days” shall be
construed to mean days on which national banks are open for business.
15.11 Time of Essence. Seller and Buyer hereby acknowledge and agree that time
is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and failure to perform timely any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of, and non-curable (but waivable) default under this Agreement
by the parties so failing to perform.

-31-



--------------------------------------------------------------------------------



15.12 Partial Validity; Severability. If any term or provision of this Agreement
or the application thereof to any person or circumstance shall, to any extent,
be held invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.
15.13 No Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the parties hereto and their respective permitted successors and
assigns, and no third party is intended to, or shall have, any rights hereunder.
15.14 Intentionally Omitted.
15.15 Joint Product of Parties. This Agreement is the result of arms-length
negotiations between Seller and Buyer and their respective attorneys.
Accordingly, neither party shall be deemed to be the author of this Agreement
and this Agreement shall not be construed against either party.
15.16 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in California, in which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday, or legal holiday. Unless otherwise expressly provided herein,
the last day of any period of time described herein shall be deemed to end at
5:00 p.m. (Pacific Daylight Time).
15.17 Procedure for Indemnity. The following provisions govern actions for
indemnity under this Agreement. Promptly after receipt by an indemnitee of
notice of any claim, such indemnitee will, if a claim in respect thereof is to
be made against the indemnitor, deliver to the indemnitor written notice thereof
and the indemnitor shall have the right to participate in and, if the indemnitor
agrees in writing that it will be responsible for any costs, expenses,
judgments, damages, and losses incurred by the indemnitee with respect to such
claim, to assume the defense thereof, with counsel mutually satisfactory to the
parties; provided, however, that an indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid by the indemnitor, if the
indemnitee reasonably believes that representation of such indemnitee by the
counsel retained by the indemnitor would be inappropriate due to actual or
potential differing interests between such indemnitee and any other party
represented by such counsel in such proceeding. The failure of indemnitee to
deliver written notice to the indemnitor within a reasonable time after
indemnitee receives notice of any such claim shall relieve such indemnitor of
any liability to the indemnitee under this indemnity only if and to the extent
that such failure is prejudicial to its ability to defend such action, and the
omission so to deliver written notice to the indemnitor will not relieve it of
any liability that it may have to any indemnitee other than under this
indemnity. If an indemnitee settles a claim without the prior written consent of
the indemnitor, then the indemnitor shall be released from liability with
respect to such claim unless the indemnitor has unreasonably withheld such
consent.



-32-



--------------------------------------------------------------------------------



15.18 Waiver of Jury Trial. To the extent permitted by applicable law, the
parties hereby waive any right to trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
15.19 No Personal Liability. Notwithstanding anything stated to the contrary
herein, Seller’s liability under this Agreement shall be limited to Seller’s
interest in the Property and neither Seller, Seller’s constituent partners
and/or members, Seller’s asset manager, nor Seller’s directors, employees or
agents shall have any personal liability hereunder.
15.20 Joint and Several Liability. If Buyer is composed of more than one
individual or entity, all obligations and liabilities of Buyer under this
Agreement shall be joint and several as to each of the individuals or entities
who compose Buyer.
15.21 Exhibits. If, as of the Effective Date, any Exhibits or Schedules said to
be attached hereto are missing, Buyer and Seller agree that each party will work
in good faith with the other to attach such missing Exhibits or Schedules to a
fully executed version of this Agreement within ten (10) days after the
Effective Date, and such attached Exhibits and Schedules shall be deemed to have
been attached hereto as of the Effective Date. If, after the Effective Date, any
Exhibits or Schedules attached hereto are discovered to contain any errors,
Buyer and Seller agree that each party shall work in good faith with the other
to replace such Exhibits or Schedules to correct any such errors, and such
replacement Exhibits or Schedules shall be deemed to have been attached hereto
as of the Effective Date.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
[Signatures on following pages]



-33-



--------------------------------------------------------------------------------



“BUYER”
KORE 125 JOHN CARPENTER, LLC,
a Delaware limited liability company
By: Keppel-KBS US Properties REIT, Inc.
a Delaware corporation
its Manager
By: /s/ David Snyder
Authorized Representative and President





S-1



--------------------------------------------------------------------------------



“SELLER”


KORE 125 JOHN CARPENTER, LLC,
a Delaware limited liability company
KBS SOR 125 JOHN CARPENTER, LLC,
a Delaware limited liability company
By: KBS SOR ACQUISITION XXXI, LLC,
a Delaware limited liability company,
its sole member
By: KBS SOR PROPERTIES, LLC,
a Delaware limited liability company,
its sole member
By: KBS SOR (BVI) HOLDINGS, LTD,
a British Virgin Islands company limited by shares,
its sole member
By: KBS STRATEGIC OPPORTUNITY LIMITED
PARTNERSHIP,
a Delaware limited partnership,
its sole member
By: KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole member
By: /s/ Jeff Waldvogel
Chief Financial Officer





S-2



--------------------------------------------------------------------------------



AGREED TO THIS ___ DAY OF
SEPTEMBER, 2019, AS TO PROVISIONS
RELATING TO ESCROW HOLDER:


FIRST AMERICAN TITLE INSURANCE
COMPANY


By /s/ Patty Beverly
Its VP


S-1



--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES

EXHIBIT A—  Description of Real PropertyEXHIBIT B—  List of LeasesEXHIBIT
C—  List of ContractsEXHIBIT D—  Form of Tenant Estoppel CertificateEXHIBIT
E—  Form of DeedEXHIBIT F—  Form of Assignment of Leases, Contracts and Bill of
SaleEXHIBIT G—  Form of FIRPTA AffidavitEXHIBIT H—  Form of Tenant NoticeEXHIBIT
I—  Form of Owner’s AffidavitEXHIBIT J—  List of State-Specific Deliverables (if
any)SCHEDULE 1—  Disclosures




